FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KARIM FAZUL, AKA Ahmedur Reza                    Nos. 07-74965
Chowdhury,                                       Nos. 08-75083

               Petitioner,                       Agency No. A070-172-690

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      In these consolidated petitions for review, Karim Fazul, a native and citizen

of Bangladesh, petitions for review of the Board of Immigration Appeals’ orders

dismissing his appeal from an immigration judge’s order denying his motion to

reopen his deportation proceedings conducted in absentia, and denying his second

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petitions for

review.

      The agency did not abuse its discretion in denying Fazul’s 2006 motion to

reopen and rescind his 1993 in absentia deportation order for failure to establish

lack of notice or exceptional circumstances excusing his failure to appear. See 8

U.S.C. § 1252b(c)(3) (1993). The record establishes that Fazul received notice of

the 1993 hearing, and he stated that he did not appear because he had provided a

false name to immigration officials and was scared. To the extent that Fazul now

contends he did not receive adequate notice in his native language of the

consequences of failing to appear, he failed to exhaust this contention in his 2006

motion. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (holding that 8

U.S.C. § 1252(d)(1) mandates exhaustion and bars this court from reaching the

merits of a legal claim not presented in administrative proceedings).

      The agency did not abuse its discretion in denying Fazul’s 2008 motion to

reopen deportation proceedings, where Fazul admitted he received notice and there

was no statutory or regulatory requirement that notice be provided in his native

language. See 8 U.S.C. § 1252b(a)(3) (1993). As to his motion to reopen to apply


                                           2                            07-74965, 08-75083
for relief, even if Fazul was not properly notified in his native language of the

specific consequences of failing to appear, the BIA did not abuse its discretion in

denying his motion as untimely where it was filed more than eleven years after the

September 30, 1996, deadline. See 8 C.F.R. § 1003.2(c)(2) (a motion to reopen

deportation or exclusion proceedings must be filed no later than 90 days after a final

order or on or before September 30, 1996, whichever is later); Matter of M-S-, 22 I.

& N. Dec. 349, 356-57 (BIA 1998) (a motion to reopen in absentia proceeding to

apply for new relief is subject to requirements of 8 C.F.R. § 1003.2(c)).

      With regard to both motions, Fazul failed to exhaust his contention regarding

the right to counsel. See Barron, 358 F.3d at 678.

      We do not agree that the denial of Fazul’s motions to reopen will lead to the

“unconscionable result” of the removal of an individual with an obviously valid

claim for relief. Cf. Singh v. INS, 295 F.3d 1037, 1040 (9th Cir. 2002).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                            07-74965, 08-75083